                                                                           Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

DUSHAN COBB,
      Plaintiff,

v.                                             CASE NO. 3:19cv4944-MCR-HTC

CARDIOLOGY
CONSULTANTS, et al.
      Defendants.
                                          /

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated February 12, 2020. (ECF No. 6). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      (1) The magistrate judge’s Report and Recommendation is adopted and

         incorporated by reference in this Order.
                                                                   Page 2 of 2

     (2) The Plaintiff’s amended complaint, ECF No. 5, is DISMISSED without

        prejudice for lack of subject-matter jurisdiction.

     (3) The clerk is directed to close the file.

     DONE AND ORDERED this 16th day of March 2020.




                                         s/ M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 3:19cv4944-MCR-HTC
